DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "each open side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the other tab end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "each distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “more comfortable” in claim 9 is a relative term which renders the claim indefinite. The term “more comfortable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “comfortable” is a relative term and the modifier of “more” further causes the limitation to be indefinite as such comfort would be a relative feeling of any given patient. For purposes of examination any prior art tray with the claimed structures will be considered to provide for the more comfortable effect.
Any claim depending upon an indefinite claim is itself indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (WO 2007/142474 A2).
	Regarding claim 1, Choi discloses a dental impression tray (title) which is configured to receive impression material and a set of teeth thereon for operably taking impressions of teeth (page 1 lines 4-6 disclosing taking impression of mandibular and maxillary arches gums and teeth), 
	the impression tray includes
a) a U-shaped base (page 1 line 4)  which includes a planar impression table connected to upwardly projecting outer and inner walls (Fig. 4 showing cross section at a-a where the base is planar and connected to inner and outer walls at each side), the outer wall extending along an outer periphery and an inner wall extending along an inner periphery (Fig. 4 in cross section of tray with inner and outer walls with the planar base, See image below) ,
b) the impression table together with the inner and outer walls define a bite channel (Fig. 4 showing cross section of bite channel of inner wall, outer wall, and base table),
c) the impression table includes numerous planar knock-out panels arranged in side by side fashion along a center line of the impression table (Figs. 2/4/6 elements A are planar knock-out panels side by side, See image below), the knock out panels include frangible portions such that the knock out panels are configured to be selectively removable from the impression table thereby selectively providing an opening through the impression table (fig. 6 elements a1, a2, a4, and a5 being frangible connection portions, See image below).

    PNG
    media_image1.png
    704
    912
    media_image1.png
    Greyscale

	Regarding claim 2, Choi further discloses where each knock out panel includes a panel gap at each open side, thereby separating the knock out panels, wherein the gap extends transversely relative to the center line between the inner and outer wall (see image above).
	Regarding claim 3, Choi further discloses where each knock out panel includes an inner frangible tab at a tab end adjacent the inner wall and an outer frangible tab at the other tab end adjacent the outer wall (Fig. 4/6 element a being the panel, elements a1/4 being tabs at one of the inner or outer walls and a2/5 being tabs at the other wall from tabs a1/4), the tabs remove-ably connecting each knock out panel to the impression table (Figs. 4 and 5 showing the tabs connecting the panel to the table and when the tabs have been used to remove the panel from the table).
	Regarding claims 4-6, Choi further discloses where each knock out panel includes a guide hole centered in the knock out panel which is configured as a locatable landing adapted for receiving an instrument/knock out pointer/rigid rod such as a twisting rod for selectively applying force, such as by twisting, to the knock out panel to break the inner and outer frangible tabs thereby removing a selected knock out panel (See image above for guide holes, page 8 lines 125-128  disclosing the centrally located hole is configured to receive a slight pressure to remove the panel, regarding the “adapted for” and “Configured for” limitations, the particular structure to provide for these adaptations and configurations are found to be only that the planar panels have a through hole located in the panels that some instrument/pointer, or rod can pass through. As none of the instruments/pointers, or rods are structure included in the claim their structure is generally unknown and thus any prior art with a guide hole structure similar to that disclosed provides for the claimed adapted to or configured for language).
	Regarding claim 7, Choi further discloses where the tray includes an end cross brace connecting the inner and outer walls at each distal end of the U-shaped planar impression table to increase stiffness of the dental impression tray (See image above).
	Regarding Claim 8, Choi further discloses where the impression tray is configured for taking impression of a set of lower mandibular teeth (See image above, page 1 line 5 disclosing the tray configured to take impressions of maxillary and mandibular teeth).
	Regarding claim 9, Choi further discloses where the inner wall forms a continuous arch shaped palate guard such that the impression tray is adapted for more comfortable use for taking impressions of a set of upper maxillary teeth (See image above, Fig. 1 inner wall is continuously curved following the tray U-Shape and include arched shaped palate guard).
	Regarding claim 10, Choi further discloses where the outer wall includes outer slits for receiving there through excess impression material upon taking an impression (fig. 3 elements c, see image above).
	Regarding claim 11, Choi further discloses wherein the inner wall includes inner slits for receiving there through excess impression material upon taking an impression (Fig. 3 elements F, See image above).
	Regarding claim 12, Choi further discloses a handle connected to the base at a handle end, the handle for hand gripping and manipulating the dental impression tray (see image above).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant is specifically directed to: 
Prestipino et al. (US 6,428,315) which is only lacking the guide hole from claims 4-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        04/21/2022

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772